SECURITIES PURCHASE
AND SUBSCRIPTION AGREEMENT


This Securities Purchase and Subscription Agreement (the “Agreement”) is dated
as of September 7, 2007, among Chase Packaging Corporation, a Texas corporation
(the “Company”), and the purchasers identified on the signature pages hereto
(each, a “Purchaser” and collectively, the “Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
certain securities of the Company as more fully described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers, severally and not jointly, agree as follows:


ARTICLE I
DEFINITIONS


1.1  Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.


“Business Day” means any day other than Saturday, Sunday, or other day on which
the Federal Reserve Bank of New York is closed.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.


“Closing Date” means August 23rd (or as soon thereafter as practicable).


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.10 per share.


“Company Counsel” means Haynes and Boone, LLP, counsel to the Company.
1

--------------------------------------------------------------------------------


“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, NASDAQ Global Market, the NASDAQ
Capital Market, or the OTC Bulletin Board.


“Excluded Stock” means any of the following:


(i) Units and/or Securities issued or issuable to the current holders of $56,500
of convertible notes owing by the Company (it being understood that, on the
Closing, all of such notes will be exchanged by the holders thereof for Units at
the face amount of such Notes plus accrued interest - the total amount estimated
to be approximately $62,500);


(ii) shares or options or warrants for Common Stock granted to officers,
directors, and employees of, and consultants to, the Company pursuant to stock
option or purchase plans or other compensatory agreements approved by the Board
of Directors;


(iii) shares of Common Stock or Preferred Stock issued in connection with any
pro rata stock split, stock dividend, or recapitalization by the Company;


(iv) shares of capital stock, or options or warrants to purchase capital stock,
issued in connection with a strategic commercial agreement or commercial
relationship as determined by the Company, the primary purpose of which is not
to raise capital;


(v) shares of capital stock, or options or warrants to purchase capital stock,
issued pursuant to the acquisition of another corporation or entity by the
Company by consolidation, merger, purchase of all or substantially all of the
assets, or other reorganization in which the Company acquires, in a single
transaction or series of related transactions, all or substantially all of the
assets of such other corporation or entity or fifty percent (50%) or more of the
voting power of such other corporation or entity or fifty percent (50%) or more
of the equity ownership of such other corporation or entity, in each case the
primary purpose of which is not to raise capital; and


(vi) shares of capital stock issued in a bona-fide underwritten public
securities offering with a nationally recognized underwriter with net proceeds
of at least $20 Million;


(vii) securities issuable upon conversion or exercise of the securities set
forth in paragraphs (i) - (vi) above.


“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal, or other restriction.


“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local, or other governmental authority or other entity of
any kind.


“Per Unit Purchase Price” means $150.00.

2

--------------------------------------------------------------------------------


“Preferred Stock” means the Series A 10% Convertible Preferred Stock of the
Company, par value $1.00 per share, stated value $100 per share.


“Proceeding” means an action, claim, suit, investigation, or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Securities” means the Preferred Stock, the Shares, and the Warrants.


“Shares” means the shares of Common Stock which are being issued and sold to the
Purchasers at the Closing.


“Trading Market” means the OTC Bulletin Board or any other Eligible Market, or
any national securities exchange, market, or trading or quotation facility on
which the Common Stock is then listed or quoted.


“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Statement of Resolution Establishing Series of Preferred Stock, the
Preferred Stock Certificate, the Common Stock Certificate, the Warrant
Agreement, and any other documents or agreements executed in connection with the
transactions contemplated hereunder.


“Underlying Shares” means the shares of Common Stock issuable :(i) upon
conversion of the Preferred Stock; and (ii) upon exercise of the Warrants.


“Unit” means: (i) one share of Preferred Stock, (ii) five hundred (500) Shares,
and (iii) five hundred (500) Warrants.


“Warrants” means the five year warrants, each of which is exercisable into one
share of the Company’s Common Stock at $0.15 per share.






ARTICLE II
PURCHASE AND SALE


2.1  Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to each Purchaser, and each Purchaser
shall, severally and not jointly, purchase from the Company, one or more Units
(consisting of the Preferred Stock, the Shares, and the Warrants) for the
purchase price set forth on Schedule A hereto under the heading “Purchase
Price”. The Closing shall take place at the offices of Rumson-Fair Haven Bank
and Trust, 636 River Road, Fair Haven, New Jersey 07704 immediately following
the execution hereof or at such other location or time as the parties may agree.

3

--------------------------------------------------------------------------------


2.2  Closing Deliveries.


(a)  At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:


(i)  a Preferred Stock Certificate;


(ii)  a Common Stock Certificate for the Shares; and


(iii)  a Warrant Agreement and Certificate.


(b)  At the Closing, each Purchaser shall deliver or cause to be delivered an
amount equal to the Per Unit Purchase Price multiplied by the number of Units
purchased, in United States dollars and in immediately available funds, by check
made payable to “Chase Packaging Corporation” or by wire transfer to the
Company’s account at:


Rumson-Fair Haven Bank and Trust Company
636 River Road
Fair Haven, New Jersey 07704
(732) 345-1100
ABA: 021 213 504
Account Name - Chase Packaging Corporation
Account Number - 0223005786
For Benefit of: “Title/Name of Investor”


The total purchase price payable by each Purchaser shall be set forth on
Schedule A hereto under the heading “Purchase Price.”




ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1  Representations and Warranties of the Company.  The Company hereby
represents and warrants to each of the Purchasers as follows:


(a)  Subsidiaries.  The Company has no direct or indirect Subsidiaries.


(b)  Organization and Qualification.  The Company is an entity duly organized,
validly existing, and in good standing under the laws of the State of Texas,
with the requisite power and authority to own and use properties and assets and
to carry on business. The Company is not in violation of any of the provisions
of its Articles of Incorporation, Bylaws, or other organizational or charter
documents.


(c)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company, and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action on the part of the Company, and no further consent or action is required
by the Company, its Board of Directors, or its stockholders. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and, assuming the due authorization, execution, and delivery by the
other parties thereto, is, or when delivered in accordance with the terms hereof
will, constitute the valid and binding obligations of the Company enforceable
against the Company in accordance with its terms.

4

--------------------------------------------------------------------------------


(d)  No Conflicts.  The execution, delivery, and performance of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby, do not and will not: (i) conflict
with or violate any provision of the Company’s Articles of Incorporation,
Bylaws, or other organizational or charter documents; (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration, or cancellation (with or without notice, lapse of time,
or both) of, any agreement, credit facility, debt, or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected; or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree, or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company is bound or affected.


(e)  Issuance of the Securities.  The Securities (including the Underlying
Shares) are duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and shall not be subject to
preemptive rights or similar rights of stockholders. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock currently issuable upon conversion of the Preferred Stock and exercise of
the Warrants.


(f)  Capitalization.  Of the Company’s total authorized Common Stock of
25,000,000 shares, 8,627,275 shares are currently issued and outstanding. There
are no other securities of the Company issued and outstanding. All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
nonassessable, and have been issued in compliance with all applicable securities
laws. No securities of the Company are entitled to preemptive or similar rights,
and no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as explained below in this
paragraph (f), there are no outstanding options, warrants, script rights to
subscribe to, calls, or commitments of any character whatsoever relating to, or
securities, rights, or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock. There are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders). The issue and sale of the Securities
(including the Underlying Shares) will not obligate the Company to issue shares
of Common Stock or other securities to any Person (other than the Purchasers)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities. Set forth
in Schedule 3.1(f) is a capitalization table showing the Company’s current
capitalization and a pro-forma capitalization showing the results of this
offering transaction. On the closing of such offering, the current holders of
$56,500 of convertible notes owing by the Company to its directors will be
exchanged by the holders for 416 additional Units at the face amount of such
Notes plus accrued interest (estimated to be a total of approximately $62,500).

5

--------------------------------------------------------------------------------


(g)  SEC Reports; Financial Statements; Press Releases.  The Company has filed
all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
(the foregoing materials [together with any materials filed by the Company under
the Exchange Act, whether or not required]) being collectively referred to
herein as the “SEC Reports” and, together with this Agreement and the Schedules
to this Agreement, the “Disclosure Materials”) on a timely basis or has received
a valid extension of such time of filing and has filed any such SEC Reports
prior to the expiration of any such extension. Such SEC Reports comply in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.


(h)  Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports: (i) there has been no event, occurrence, or development that,
individually or in the aggregate, has had or that is reasonably likely to result
in a material adverse effect on the Company; (ii) the Company has not incurred
any liabilities (contingent or otherwise) other than in connection with the
proposed private placement offering of the Securities; (iii) the Company has not
altered its method of accounting or the identity of its auditors; (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed, or made any agreements to
purchase or redeem any shares of its capital stock; and (v) the Company has not
issued any equity securities to any officer, director, or Affiliate.


(i)  Absence of Litigation.  There is no action, suit, claim, proceeding,
inquiry, or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company that is reasonably likely
to, individually or in the aggregate, have a material adverse effect on the
Company.

6

--------------------------------------------------------------------------------


(j)  Compliance.  The Company: (i) is not in default under or in violation of
(and, to the knowledge of the Company, no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company received written notice of a claim that
it is in default under or that it is in violation of, any indenture, loan, or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived); (ii) is not in violation of any order of any court,
arbitrator, or governmental body; or (iii) is not in violation of any statute,
rule, or regulation of any governmental authority, including without limitation
all foreign, federal, state, and local laws relating to taxes, environmental
protection, occupational health and safety, product quality, and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or result in a material adverse effect on the Company.


(k)  Shell Corporation.  At the present time, the Company is functioning solely
as a shell corporation. It owns no significant assets and is not conducting any
business operations. For additional risk factors, see “Risk Factors” contained
in the Private Placement Memorandum accompanying this document.


(l)  Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor, or consultant, finder,
placement agent, investment banker, bank, or other Person with respect to the
transactions contemplated by this Agreement, and the Company has not taken any
action that would cause any Purchaser to be liable for any such fees or
commissions.


(m)  Private Placement.  Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates nor any Person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would: (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale of the Securities as contemplated hereby; or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation, or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market.
Assuming the accuracy of the Purchasers representations and warranties set forth
in Section 3.2, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers as
contemplated hereby. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


(n)  Listing and Maintenance Requirements.  The Company has not, in the two
years preceding the date hereof, received notice (written or oral) from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

7

--------------------------------------------------------------------------------


(o)  Registration Rights.  Other than the Registration Rights Agreement being
executed simultaneously herewith, the Company has not granted or agreed to grant
to any Person any rights (including “piggy-back” registration rights) to have
any securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.


(p)  Application of Takeover Protections.  There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement), or other similar anti-takeover provision under the
Company’s charter documents or the laws of its state of incorporation that is or
could become applicable to any of the Purchasers as a result of the Purchasers
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.


(q)  Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Purchasers or their agents or
counsel with any information that constitutes or might constitute material,
nonpublic information (other than the existence of the transactions contemplated
by this Agreement, which shall be disclosed in the press release issued pursuant
to Section 4.1). The Company understands and confirms that each of the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company. To the best of Company’s knowledge, all disclosure
materials provided to the Purchasers regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or its financial condition, which, under applicable law,
rule, or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed. The Company
acknowledges and agrees that: (i) no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2; or (ii) any
statement, commitment, or promise to the Company or, to its knowledge, any of
its representatives which is or was an inducement to the Company to enter into
this Agreement or otherwise.


(r)  Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby, and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.


(s)  Transactions With Affiliates and Employees.  Except as explained in
paragraph (f) above, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company (other than for services as
employees, officers and directors), including any contract, agreement, or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee, or partner.

8

--------------------------------------------------------------------------------


(t)  Financial Statement.  Attached hereto as Schedule 3.1(t) is an (unaudited)
balance sheet showing a negative net worth of $68,729 and negative working
capital of $6,229. The Company has experienced losses for the last five years.


(u)  Sarbanes-Oxley Act.  The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder in effect as of the date of
this Agreement, except where such noncompliance could not be reasonably expected
to have, individually or in the aggregate, a material adverse effect on the
Company. In the event of the Company’s involvement in an acquisition transaction
structured as a reverse triangular merger, the Company (or the surviving entity
in the transaction) could be faced with significant additional expenses in order
to meet the applicable requirements of the Sarbanes-Oxley Act.




3.2  Representations and Warranties of the Purchasers.  To induce the Company to
sell the Securities to the Purchasers, with the intent that such representations
and warranties: (a) be relied upon by the Company in determining each
Purchaser’s suitability as a purchaser of the Shares; and (b) shall survive the
purchase of the Securities, each Purchaser hereby represents and warrants to the
Company that:


(a) The undersigned Purchaser hereby adopts, accepts, and agrees, provided this
Agreement is accepted by the Company, to be bound by all the terms and
provisions of this Agreement and the Registration Rights Agreement, and to
perform all obligations and duties therein imposed upon an investor.


(b) The undersigned Purchaser has adequate means of providing for the
undersigned’s current needs and possible personal contingencies and has no need
now, and anticipates no need in the foreseeable future, to sell the Securities
for which the undersigned hereby subscribes. The undersigned has carefully
evaluated the financial resources and investment position of the undersigned and
the risks associated with an investment in the Company and is able to bear the
economic risks of this investment and consequently, without limiting the
generality of the foregoing, the undersigned is able to hold the Securities for
an indefinite period of time and has a sufficient net worth to sustain a loss of
the entire investment of the undersigned in the Company in the event such loss
should occur.


(c) The undersigned Purchaser, either alone or with the personal
representative(s) of the undersigned, is sophisticated and has such knowledge
and experience in financial, business, and investment matters as to be capable
of evaluating the merits and risks of an investment in the Company. In addition,
the undersigned represents and warrants that, on the basis of the business and
financial experience of the undersigned, the undersigned has acquired the
capacity to protect the undersigned’s own interest in investments of this
nature. The undersigned recognizes that the investment of the undersigned in the
Company involves a high degree of risk. The undersigned further understands that
an investment in the Company is highly speculative and is not suitable for
investors who cannot afford to lose all of their investment. The undersigned is
familiar with the nature of, and risks attendant to, investments in securities
of the type being subscribed for hereby and has determined that the purchase of
such securities is consistent with the investment objectives of the undersigned.

9

--------------------------------------------------------------------------------


(d) The undersigned Purchaser is acquiring the Securities for the undersigned’s
own account for investment and not with a view to, or for resale in connection
with, any distribution of the Securities except in compliance with applicable
Securities Laws.


(e) The undersigned Purchaser has not offered or sold any portion of the
Securities and has no present intention of dividing the Securities with others
or of selling, distributing, or otherwise disposing of any portion of the
Securities either currently or after the passage of a fixed or determinable
period of time or upon the occurrence or non-occurrence of any predetermined
event or circumstance except in compliance with applicable Securities laws.


(f) The undersigned Purchaser is aware that the undersigned must bear the
economic risk of this investment in the Company for an indefinite period of time
because the Securities have not been registered under the Securities Act, or
under the Securities laws of any states and, therefore, such Securities cannot
be sold unless they are subsequently registered under the Securities Act and any
applicable state Securities laws or an exemption from registration is available.
Further, the undersigned understands that only the Company can take action so as
to register the Securities on behalf of the Company, and except as set forth in
the Registration Rights Agreement, the Company has no other obligations to do
so. The undersigned understands that neither the Securities and Exchange
Commission nor the Securities Administrator of any state has made any finding or
determination relating to the fairness or desirability of an investment in the
Company and that the Securities have not been approved or disapproved by the
Securities and Exchange Commission or by any other federal or state agency, and
no such agency has passed on the accuracy or adequacy of this Agreement or the
Private Placement Memorandum.


(g) The undersigned Purchaser understands and agrees that the undersigned cannot
sell, transfer, or otherwise dispose of any of the Securities pursuant to a
resale registration statement unless, prior to consummation of such transaction,
the undersigned acknowledges and agrees that the Securities will not be
transferred on the books of the Company unless the certificate or certificates
evidencing such Securities, when submitted to the transfer agent, is accompanied
by a separate certificate executed by an officer of, or other person duly
authorized by, the undersigned to the effect that the Securities have been sold
in accordance with the resale registration statement, and the undersigned has
delivered a current prospectus in accordance with applicable Securities laws.

10

--------------------------------------------------------------------------------


(h) The undersigned Purchaser understands and agrees that the undersigned cannot
sell, transfer, or otherwise dispose of any of the Securities received pursuant
to this Agreement in a transaction not subject to the registration requirements
of the Securities Act and in accordance with applicable State Securities Laws
unless, prior to consummation of such transaction, the undersigned delivers to
the Company an opinion of counsel satisfactory to the Company that the
transaction contemplated by the undersigned would not violate the Securities Act
or any applicable State Securities Laws. In addition, the undersigned
acknowledges that there can be no assurance that the undersigned will be able to
sell or dispose of the Securities at any point in the future.


(i) The undersigned Purchaser has received a copy of the Private Placement
Memorandum and has read it carefully and is fully familiar with the contents,
has had the opportunity to obtain any additional information necessary to verify
the accuracy of the information, and has been given the opportunity to meet with
the Company and to have the Company answer any questions regarding the terms and
conditions of an investment in the Company, and all such questions have been
answered to the full satisfaction of the undersigned. The undersigned further
acknowledges that the Company has made available to the undersigned the
opportunity to obtain additional information to evaluate the merits and risks of
this investment.


(j) The undersigned Purchaser confirms that the Securities were not offered to
the undersigned by any means of general solicitation or advertising, and the
undersigned has received no representations from the Company or any employees,
attorneys or agents, other than those contained in this Agreement. The
undersigned has made such independent investigation that the undersigned deemed
necessary for the purpose of making a decision to invest in the Company. In
making a decision to purchase the Securities, the undersigned has relied solely
upon the undersigned’s review of the Private Placement Memorandum and
independent investigations made by the undersigned without assistance of the
Company, and the undersigned confirms that all documents, records, and books
pertaining to this proposed investment have been made available to the
undersigned.


(k) The undersigned Purchaser has been advised to consult with the undersigned’s
own attorney regarding legal matters concerning the Company, an investment in
the Company, and to consult with the undersigned’s tax advisor regarding the
state and federal tax consequences of acquiring the Securities.


(l) The decision to invest, and the execution and delivery of this Agreement and
the Registration Rights Agreement, have been duly authorized by the undersigned,
and the person executing this Agreement and the Registration Rights Agreement on
behalf of the undersigned has all right, power, and authority, in his, her, or
its capacity as an officer, general partner, trustee, executor, or other
representative of the undersigned, as the case may be, to execute and deliver
this Agreement and the Registration Rights Agreement on behalf of the
undersigned.

11

--------------------------------------------------------------------------------


(m) The undersigned Purchaser is a bona fide resident of, and maintains domicile
in, the state set forth on the signature page hereof.


(n) The undersigned Purchaser has listed all the beneficial owners and relevant
contact information of the beneficial owners of such entity on Schedule 3.2 to
this Agreement.


(o) This Agreement and the Registration Rights Agreement constitute legal,
valid, and binding obligations of the undersigned, enforceable against the
undersigned in accordance with their terms, and the execution, delivery, and
performance of this Agreement and the Registration Rights Agreement, and the
fulfillment and compliance with their respective terms, do not and will not
conflict with, violate, or cause a breach of the terms, conditions, or
provisions of the undersigned’s charter documents, any agreement, non-compete
provision, contract, or instrument to which the undersigned is a party or any
judgment, order, or decree to which the undersigned is subject.


(p) The undersigned Purchaser acknowledges that the information provided to the
undersigned in connection with the investment of the undersigned in the Company
is confidential and non-public, and the undersigned agrees that all such
information shall be kept in confidence and neither used by the undersigned to
the personal benefit of the undersigned (other than in connection with this
Agreement) nor disclosed to any third party for any reason; provided, however,
that this obligation shall not apply to any such information which: (1) is or
becomes part of the public knowledge or literature and readily accessible
(except as a result of violation of any confidentiality agreements); or (2) is
received from third parties (except third parties who disclose such information
in violation of any confidentiality agreements).


(q) No one acting on behalf of the Company has made any representations,
warranties, or agreements to or with the undersigned with respect to the
purchase of the Securities, except as described in this Agreement and the
Private Placement Memorandum.


(r) The undersigned Purchaser represents that the funds provided for this
investment are either separate property of the undersigned, community property
over which the undersigned has the right of control, or are otherwise funds as
to which the undersigned has the right of management.


(s) The undersigned Purchaser is an “eligible purchaser,” meaning that the
undersigned is an “accredited investor,” as defined in Regulation D promulgated
under the Securities Act.

12

--------------------------------------------------------------------------------


(t) The undersigned Purchaser hereby represents and warrants that the
undersigned can bear the economic risk attendant to the purchase of the
Securities subscribed, including the total loss of the investment of the
undersigned.


3.3  Schedules.  For purposes of the Transaction Documents, disclosure of
information in the Schedules, regardless of section references or headings,
shall automatically constitute disclosure where such disclosure is applicable or
may be necessary.




ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


4.1  Securities Laws Disclosure; Publicity.  The Company shall, on or before
8:30 a.m., New York City time on the first Business Day following the Closing
Date, issue a Press Release acceptable to the Purchasers disclosing all material
terms of the transactions contemplated hereby. Prior to the second Business Day
after the Closing Date, the Company shall file a Current Report on Form 8-K with
the Commission (the “8-K Filing”) describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement and the form of the Securities in the
manner required by the Exchange Act. Thereafter, the Company shall timely file
any filings and notices required by the Commission or applicable law with
respect to the transactions contemplated hereby and provide copies thereof to
the Purchasers promptly after filing.


4.2  Use of Proceeds.  The Company will utilize the net proceeds from the sale
of the Securities hereunder for working capital and general corporate purposes.
The Company’s Directors plan to actively seek interested merger partners to
allow the utilization of the Company’s public company status. Although
Sarbanes-Oxley provisions have made public ownership less desirable and more
expensive, there appears to be a significant group of domestic and foreign
companies that would like to merge their business with a US traded shell. No
assurance can be given that the Directors will be successful in their endeavors
to merge with an independent company on terms favorable to all shareholders. If
a minimum of $1,000,000 gross proceeds from the sale of the Units have not been
received by 5:00 p.m. on September 15, 2007, no Units will be issued and all
proceeds of this offering will be returned to the Purchasers without interest.


4.3  Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities (including the Underlying Shares) will result in dilution of the
outstanding shares of Common Stock, which dilution will be substantial (see
Schedule 3.1(f)). The Company further acknowledges that its obligations under
the Transaction Documents, including without limitation its obligation to issue
the Securities (including the Underlying Shares) pursuant to the Transaction
Documents, are unconditional and absolute and not subject to any right of set
off, counterclaim, delay, or reduction, regardless of the effect of any such
dilution or any claim that the Company may have against any Purchaser. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and agreed by the Company: (i) that none of the Purchasers have been
asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that future open market or other transactions by
any Purchaser, including short sales, and specifically including, without
limitation, short sales or “derivative” transactions, before or after the
closing of this or future private placement transactions, may negatively impact
the market price of the Company’s publicly traded securities; (iii) that any
Purchaser, and counter parties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock; and (iv) that each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter party in
any “derivative” transaction.

13

--------------------------------------------------------------------------------


ARTICLE V
CONDITIONS


5.1  Conditions Precedent to the Obligations of the Purchasers.  The obligation
of each Purchaser to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing, of each of
the following conditions:


(a)  Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;


(b)  Performance.  The Company and each other Purchaser shall have performed,
satisfied, and complied in all material respects with all covenants, agreements,
and conditions required by the Transaction Documents to be performed, satisfied,
or complied with by it at or prior to the Closing;


(c)  No Injunction.  No statute, rule, regulation, executive order, decree,
ruling, or injunction shall have been enacted, entered, promulgated, or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;


(d)  Adverse Changes.  Since the date of execution of this Agreement, no event
or series of events shall have occurred that reasonably would be expected to
have or result in a material adverse effect upon the Company; and


(e)  No Suspensions of Trading in Common Stock; Listing.  Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on an Eligible Market;


5.2  Conditions Precedent to the Obligations of the Company.  The obligation of
the Company to sell Securities at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:

14

--------------------------------------------------------------------------------


(a)  Representations and Warranties.  The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date;


(b)  Performance.  The Purchasers shall have performed, satisfied, and complied
in all material respects with all covenants, agreements, and conditions required
by the Transaction Documents to be performed, satisfied, or complied with by the
Purchasers at or prior to the Closing; and


(c)  No Injunction.  No statute, rule, regulation, executive order, decree,
ruling, or injunction shall have been enacted, entered, promulgated, or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.


The Securities being sold hereunder are being offered and sold by the Company
through and by means of a Private Placement Memorandum. In connection with that
offering, each Purchaser will enter into a Registration Rights Agreement of even
date herewith with the Company providing for each Purchaser to have certain SEC
registration rights for the Securities. With regard to such SEC registration
rights, reference is hereby made to such Registration Rights Agreement, all of
the provisions of which are herein incorporated by reference.




ARTICLE VI
MISCELLANEOUS


6.1  Entire Agreement.  The Transaction Documents, together with the Schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents and schedules. At or after the Closing, and
without further consideration, the Company will execute and deliver to the
Purchasers such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.


6.2  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day; (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day; (c) the Trading Day following the date of
deposit with a nationally recognized overnight courier service; or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses and facsimile numbers for such notices and communications are those
set forth on the signature pages hereof, or such other address or facsimile
number as may be designated in writing hereafter, in the same manner, by any
such Person.

15

--------------------------------------------------------------------------------


6.3  Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Purchasers holding a majority of the Securities or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
No waiver of any default with respect to any provision, condition, or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition, or requirement hereof, nor shall any delay or omission of either
party to exercise any right hereunder in any manner impair the exercise of any
such right.


6.4  Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


6.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchasers.” Notwithstanding anything to the contrary herein,
Securities may be assigned to any Person in connection with a bona fide margin
account or other loan or financing arrangement secured by such Securities.


6.6  No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


6.7  Governing Law; Venue; Waiver Of Jury Trial.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT, AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION, OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION, OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

16

--------------------------------------------------------------------------------


6.8  Survival.  The representations, warranties, agreements, and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable.


6.9  Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


6.10  Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


6.11  Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen, or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft, or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.


6.12  Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


6.13  Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to this Agreement has been made by such Purchaser independently of any
other Purchaser and independently of any information, materials, statements, or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise), or
prospects of the Company which may have been made or given by any other
Purchaser or by any agent or employee of any other Purchaser, and no Purchaser
or any of its agents or employees shall have any liability to any other
Purchaser (or any other Person) relating to or arising from any such
information, materials, statements, or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture, or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. The
Company hereby confirms that it understands that the Purchasers are not acting
as a “group” as that term is used in Section 13(d) of the Exchange Act. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making his, her, or its investment hereunder and
that no other Purchaser will be acting as agent of such Purchaser in connection
with monitoring his, her, or its investment hereunder. Each Purchaser shall be
entitled to independently protect and enforce his, her, or its rights, including
without limitation the rights arising out of this Agreement or out of the other
Transaction Documents.

17

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.



        Chase Packaging Corporation  
   
   
  By:   /s/ Herbert M. Gardner  

--------------------------------------------------------------------------------

Herbert M. Gardner   Vice President


    Address for Notice:     636 River Road    Fair Haven, New Jersey 07704     
Facsimile No.: (732) 741-1500      Telephone No.: (732) 741-1925               
  With a copy to:      Haynes and Boone, LLP      201 Main Street, Suite 2200   
  Fort Worth, TX 76102      Facsimile No.: 817.347.2384      Telephone No.:
817.347.6611      Attn: Rice M. Tilley, Jr., Esq.           

--------------------------------------------------------------------------------

(Name of Purchaser)                
By: 
Name:
Title: 

--------------------------------------------------------------------------------

    
 
   
 
Address for Notice:           

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

       Facsimile No.:     

--------------------------------------------------------------------------------

Telephone No.:  
   

--------------------------------------------------------------------------------

Attn:  

--------------------------------------------------------------------------------

 
 
18

--------------------------------------------------------------------------------


Schedule A
 
 
Purchasers
 
 
Units
 
Preferred
   Stock   
 
Common   Stock  
 
 
Warrants
 
Purchase Price   
 
Nicholas A Baker III
   
170
   
170
   
85,000
   
85,000
 
$
25,500.00
 
TD Ameritrade Clearing, Inc. Cust FBO William J Barrett, Jr. IRA Rollover
   
334
   
334
   
167,000
   
167,000
 
$
50,100.00
 
Sara Barrett
   
334
   
334
   
167,000
   
167,000
 
$
50,100.00
 
William J. Barrett
   
1,667
   
1,667
   
833,500
   
833,500
 
$
250,050.00
 
TD Ameritrade Clearing, Inc. Cust FBO William R. Cast IRA
   
300
   
300
   
150,000
   
150,000
 
$
45,000.00
 
TD Ameritrade Clearing, Inc. Cust FBO Donald E Cutler IRA Rollover
   
334
   
334
   
167,000
   
167,000
 
$
50,100.00
 
Robert Deputy
   
600
   
600
   
300,000
   
300,000
 
$
90,000.00
 
Edward L. Flynn
   
334
   
334
   
167,000
   
167,000
 
$
50,100.00
 
Leona T. Flynn
   
334
   
334
   
167,000
   
167,000
 
$
50,100.00
 
Arthur J Gajarsa
   
340
   
340
   
170,000
   
170,000
 
$
51,000.00
 
CGMI IRA Cust FBO Arthur J Gajarsa
   
667
   
667
   
333,500
   
333,500
 
$
100,050.00
 
David S. Gardner
   
500
   
500
   
250,000
   
250,000
 
$
75,000.00
 
Elizabeth R. Gardner
   
167
   
167
   
83,500
   
83,500
 
$
25,050.00
 
Herbert M. Gardner
   
567
   
567
   
283,500
   
283,500
 
$
85,050.00
 
Janney Montgomery Scott LLC Cust FBO Herbert M. Gardner Keogh
   
533
   
533
   
266,500
   
266,500
 
$
79,950.00
 
Mary Gardner
   
167
   
167
   
83,500
   
83,500
 
$
25,050.00
 
Peter H. Gardner and Linda Gardner
   
67
   
67
   
33,500
   
33,500
 
$
10,050.00
 
Stuart M. Gerson & Pamela E. Somers, JTWROS
   
333
   
333
   
166,500
   
166,500
 
$
49,950.00
 
TD Ameritrade Clearing, Inc. Cust FBO Ann C W Green IRA
   
225
   
225
   
112,500
   
112,500
 
$
33,750.00
 
Tammy Klein
   
667
   
667
   
333,500
   
333,500
 
$
100,050.00
 
Richard Leibner
   
666
   
666
   
333,000
   
333,000
 
$
99,900.00
 
William D. Marohn
   
235
   
235
   
117,500
   
117,500
 
$
35,250.00
 
Allen T. McInnes
   
1,376
   
1,376
   
688,000
   
688,000
 
$
206,400.00
 
Pershing, LLC IRA FBO C Richard Stafford
   
1,000
   
1,000
   
500,000
   
500,000
 
$
150,000.00
 
First Clearing Corp Cust William Sutherland R/O IRA
   
350
   
350
   
175,000
   
175,000
 
$
52,500.00
 
TD Ameritrade Clearing Inc. Cust FBO Sidney Todres IRA
   
400
   
400
   
200,000
   
200,000
 
$
60,000.00
 
Esther K. Zyskind
   
667
   
667
   
333,500
   
333,500
 
$
100,050.00
 
TOTALS
   
13,334
   
13,334
   
6,667,000
   
6,667,000
 
$
2,000,100.00
 

 
 
19

--------------------------------------------------------------------------------


Schedule 3.1(f)
 
Capitalization 
 
June 30, 2007 
     
Current
 
Pro Forma (1)
 
Convertible Notes
 
$
56,500
(2)
$
-0-
  Preferred 10% Series A - Shares     -0-     13,750 (2)(3) Common Stock -
Shares     8,627,275    
15,502,275 
(2)(4)
 (6,667,000 to be sold)
         
5-Year Warrants
   
-0-
   
6,875,000
 






(1)
Assumes sale of all 13,334 Units

(2)
Convertible notes, estimated at $62,500 (including accrued interest)
representing debt currently owing by the Company to its directors and an officer
will be exchanged for an additional 416 Units.

(3)
Convertible into 13,750,000 shares of Common Stock

(4)
Total fully diluted Common Stock will be 29,252,275 shares prior to warrant
exercise and no dividend payments in kind



20

--------------------------------------------------------------------------------


Schedule 3.1(t)
Unaudited Pro-Forma Condensed Balance Sheet
 
Assets
 
June 30, 2007
     
Unaudited
 
 Pro-Forma(1)
 
Current Assets
         
Cash and cash equivalents
  $
512
  $
1,960,612
(1)
Total Assets
  $
512
  $
1,960,612
                 
Liabilities and Shareholders’ Equity (Deficit)
                             
Current Liabilities
             
Accrued expenses
  $
6,741
  $
6,741
 
Total Current Liabilities
   
6,741
   
6,741
 
Convertible notes payable (including estimated
accrued and unpaid interest of approx. $6,000)
   
62,500
   
—
 
Shareholders’ Equity (Deficit)
   
(68,729
)
 
1,953,871
(2)            

 
Total Liabilities and Shareholders’ Equity (Deficit)
  $
512
  $
1,960,612
 

 

--------------------------------------------------------------------------------

(1) Reflects the sale of $2,000,100 of Units net of estimated offering expenses
of $40,000. Net Proceeds to be initially invested in short term U.S. Treasury
Securities and used for working capital and general corporate purposes.
Approximately $62,500 of debt of the Company will be exchanged for 416 Units.
(2) Does not reflect valuation for warrants issued and possible beneficial
conversion feature of Preferred Stock.
21

--------------------------------------------------------------------------------


Schedule 3.2


NAME OF PURCHASER
NAME OF BENEFICIAL OWNERS
CONTACT INFORMATION FOR
BENEFICIAL OWNERS
                             



22

--------------------------------------------------------------------------------

